WELLS, Judge.
Lazarus Morris appeals an order denying his Florida Rule of Criminal Procedure 3.800 motion to correct an illegal sentence. Morris claims the trial court erred in imposing both habitual violent offender and prison release reoffender sentences following a negotiated plea to one count of attempted armed robbery with a firearm as a principal because the state failed to serve written notice of its intent to seek enhanced penalties prior to sentencing. We affirm the order under review because the record confirms that the trial court previously deleted the habitual violent offender designation from his sentence, and because Morris-was not entitled to “written notice of the state’s intent to seek enhanced penalties as a prison release reoffender” under the Prison Release Reoffender Act. Akers v. State, 890 So.2d 1257, 1259 (Fla. 5th DCA 2005).